Citation Nr: 1742019	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating for residuals, status post arthroscopic repair, left shoulder (left shoulder disability), currently rated as 20 percent disabling.

2. Entitlement to an increased rating for residuals, status post lesion repair, right shoulder (right shoulder disability), currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 1997 and from May 1998 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge that is no longer employed by the Board.  The appeal was reassigned to the undersigned Veterans Law Judge.  The Veteran was offered an opportunity to testify at another Board hearing in an April 2017 letter, but did not respond.  Accordingly, the Board assumes that the Veteran does not desire another hearing and is proceeding with the adjudication of the case. 


FINDINGS OF FACT

1. For the appeal period, the Veteran's left shoulder disability resulted in functional loss comparable to limitation of motion at shoulder level.

2. For the appeal period, the Veteran's right shoulder disability resulted in functional loss comparable to limitation of motion at shoulder level.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2. The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected right shoulder and left shoulder disabilities warrant a 20 percent rating but no higher.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disability, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Shoulder Disability

The Veteran's left shoulder disability is currently evaluated at 20 percent disabling under Diagnostic Code 5201, based on limited range of motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201, the rating criteria is based on range of motion of the major (dominant) and minor (non-dominant) arm.  Based on the evidence of record, the Veteran is right hand dominant.  Therefore, his left shoulder is considered the minor side.

Under Diagnostic Code 5201, a 20 percent evaluation for both the major and minor side, requires limitation of motion at shoulder level.  Id.

Diagnostic Code 5201 also provides for a 20 percent evaluation for a shoulder disability (minor side), with limitation of motion midway between side and shoulder level.  Id.

A 30 percent rating, the maximum under this diagnostic code (for the minor side), requires limitation of motion to 25 degrees from the side.  Id.

The Veteran maintains that an increased evaluation is warranted for his service- connected condition.

The Veteran was afforded an examination in August 2016.  Regarding the left shoulder, the examiner noted the Veteran's range of motion to be outside of the normal age.  Specifically, the examiner noted flexion to 90 degrees (0-180 degrees is normal), abduction to 60 degrees (0-180 degrees is normal), external rotation to 60 degrees (0-90 degrees is normal) and internal rotation to 60 degrees (0-90 degrees is normal).  The examiner reported that the range of motion resulted in functional loss that impacted the Veteran's ability to reach high things.  The Veteran was able to perform repetitive-use testing, with no loss after three repetitions.  The examiner noted normal muscle strength, no atrophy, and no ankylosis. 

During the March 2015 examination, the examiner indicated the Veteran's left shoulder had flexion to 130 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  The examiner reported the Veteran had pain during all aspects of range of motion.  The Veteran had less movement than normal, and weakened movement however, the Veteran had active movement against some resistance, however, the examiner noted there was no ankylosis.

The examiner from the April 2012 Compensation and Pension (C&P) Examination, noted a range of motion to 60 degrees for flexion, with painful motion beginning at 60 degrees, and abduction to 60 degrees, with painful motion beginning at 60 degrees.  The Veteran was able to perform repetitive-use testing, with 3 repetitions.  The Veteran's post repetitive-use testing range of motion reflected flexion to 60 degrees, and abduction to 70 degrees.  The examiner indicated the Veteran had normal muscle strength for his left shoulder abduction and forward flexion.  The examiner reported the Veteran had no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.

The December 2010 C&P examiner, noted the Veteran is able to actively flex and abduct both shoulders to 90 degrees but not farther, due to intense pain.  The examiner indicated the Veteran had moderate pain throughout this range of motion.  The Veteran could internally and externally rotate  both shoulders to 70 degrees.  He did have pain during the extremes of these rotations but not during internal and external ranges of motion. 

The Board does not find the Veteran's left shoulder disability resulted in functional loss comparable to limitation of motion to 25 degrees from his side and therefore a 30 percent disability rating, for the minor side, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board also considered whether a higher disability rating or separate disability rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  However, for the appeal period, treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulation, or impairment of the clavicle, scapula, or humerus.  As such, no disability rating is warranted under Diagnostic Codes 5200, 5202, 5203, or any others.

Right Shoulder Disability

The Veteran's right shoulder disability is currently evaluated at 20 percent disabling under Diagnostic Code 5201, based on limited range of motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201, the rating criteria is based on range of motion of the major (dominant) and minor (non-dominant) arm.  As indicated above, the Veteran is right hand dominant.  Therefore, his right shoulder is considered the major side.

Under Diagnostic Code 5201, a 30 percent evaluation for a shoulder disability (major side), requires limitation of arm motion midway between side and shoulder level.  Id 

A 40 percent rating, the maximum under this diagnostic code for the major side, requires limitation of arm motion to 25 degrees from the side.  Id.

The Veteran maintains that an increased evaluation is warranted for his service connected condition.

The Veteran was afforded an examination in August 2016.  Regarding the right shoulder, the examiner noted the Veteran's range of motion to be outside of the normal range.  Specifically, the examiner noted flexion to 90 degrees (0-180 degrees is normal), abduction to 60 degrees (0-180 degrees is normal), external rotation to 60 degrees (0-90 degrees is normal) and internal rotation to 60 degrees (0-90 degrees is normal).  The examiner noted pain during the examination.  The Veteran was able to perform repetitive-use testing, with no loss of function or range of motion after three repetitions.  Additionally, the examiner noted normal muscle strength, no atrophy, and no ankylosis. 

During the March 2015 examination, the examiner indicated the Veteran's right shoulder had flexion to 125 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  The examiner reported the Veteran had pain during all aspects of range of motion, noting that range of motion issues caused pain with movement and weakness.  Further, the Veteran was able to perform repetitive-use testing with at least 3 repetitions with flexion to 120 degrees, abduction to 120 degrees, external rotation to 65 degrees, and internal rotation to 65 degrees.  The examiner specified that the Veteran had active movement against some resistance, during his muscle strength testing, and no ankylosis.

The examiner from the April 2012 C&P Examination, noted a range of motion to 60 degrees for flexion, with painful motion beginning at 60 degrees, and abduction to 70 degrees, with painful motion beginning at 70 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  After repetitive-use testing, the Veteran's range of motion reflected flexion to 60 degrees, and abduction to 60 degrees.  The examiner indicated normal muscle strength for the Veteran's right shoulder abduction and forward flexion.  The examiner reported the Veteran had no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.

As previously noted, the December 2010 C&P examiner indicated the Veteran was able to actively flex and abduct both shoulders to 90 degrees but not farther due to intense pain.  The examiner reported the Veteran had moderate pain throughout this range of motion.  The Veteran could internally and externally rotate  both shoulders to 70 degrees and had pain during the extremes of these rotations, but not during internal and external range of motion. 

The Board does not find the Veteran's right shoulder disability resulted in functional loss comparable to limitation of motion to midway between side and shoulder level, to warrant a 30 percent evaluation.

Additionally, his right shoulder does not exhibit a limitation of motion to 25 degrees from his side and therefore, a 40 percent disability rating, the maximum under this diagnostic code, is not warranted.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5201.  

The Board has also considered whether a higher disability rating or separate disability rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202, 5203 (2014).  However, for the appeal period, treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulation, or impairment of the clavicle, scapula, or humerus.  As such, no disability rating is warranted under Diagnostic Codes 5200, 5202, 5203, or any others.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right and left shoulder disabilities disabilities are fully contemplated by the schedular rating criteria.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right shoulder disabilities with the established criteria found in the rating schedule for these disabilities, shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.

Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

A rating in excess of 20 percent for a left shoulder disability is denied.

A rating in excess 20 percent for a right shoulder disability is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


